Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


Nancy Elizabeth Bowman, Appellant                        Appeal from the 71st District Court of
                                                         Harrison County, Texas (Tr. Ct. No. 13-
No. 06-14-00094-CV           v.                          0618).    Opinion delivered by Justice
                                                         Burgess, Chief Justice Morriss and Justice
Jerry Davidson and Diana Davidson,                       Moseley participating.
Appellees



          As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
          We further order that the appellant, Nancy Elizabeth Bowman, pay all costs of this
appeal.




                                                         RENDERED JULY 1, 2015
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk